1 N.Y.2d 712 (1956)
Sylvia Glassman et al., Appellants,
v.
City of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued February 9, 1956.
Decided April 19, 1956.
Frank J. Horan and Morris Migden for appellants.
Peter Campbell Brown, Corporation Counsel (Seymour B. Quel and Fred Iscol of counsel), for City of New York, respondent.
Arthur S. Gales for Ar-Ray Realty Corporation, respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ. Taking no part: BURKE, J.
Judgment affirmed, with costs; no opinion.